17-3646
     Flores Flores v. Barr
                                                                                   BIA
                                                                            McManus, IJ
                                                                           A206 223 272
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of October, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            ROBERT D. SACK,
10                 Circuit Judges.
11   _____________________________________
12
13   CARLOS FLORES FLORES,
14            Petitioner,
15
16                       v.                                      17-3646
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Daniel Spensieri, White Plains,
24                                       NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; John S. Hogan,
28                                       Assistant Director; Todd J.
29                                       Cochran, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Carlos Flores Flores, a native and citizen of

6    Mexico, seeks review of an October 12, 2017, decision of the

7    BIA affirming a March 1, 2017, decision of an Immigration

8    Judge (“IJ”) denying Flores Flores’s application for asylum,

9    withholding     of   removal,    and       relief   under    the    Convention

10   Against Torture (“CAT”).         In re Carlos Flores Flores, No. A

11   206 223 272 (B.I.A. Oct. 12, 2017), aff’g No. A 206 223 272

12   (Immig. Ct. N.Y. City Mar. 1, 2017).                We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          Because Flores Flores challenges only the denial of CAT

16   relief, we limit our review to that claim.                  We have reviewed

17   both the IJ’s and BIA’s decisions.                  See Huo Qiang Chen v.

18   Holder, 773 F.3d 396, 403 (2d Cir. 2014).                    The applicable

19   standards of review are well established.                         See 8 U.S.C.

20   § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23, 27 (2d

21   Cir.    2018)   (reviewing      factual       findings      for    substantial

22   evidence and questions of law and the application of law to


                                            2
1    undisputed facts de novo).

2        CAT relief is mandatory if the applicant shows that he

3    would “more likely than not” be tortured.          8 C.F.R.

4    §§ 1208.16(c)(2), 1208.17(a); see Khouzam v. Ashcroft, 361

5    F.3d 161, 168 (2d Cir. 2004).          Torture is defined as

6    “severe pain and suffering . . . intentionally inflicted .

7    . . by or at the instigation of or with the consent or

8    acquiescence of a public official or other person acting in

9    an official capacity.”       8 C.F.R. § 1208.18(a)(1).        “Torture

10   is an extreme form of cruel and inhuman treatment and does

11   not include lesser forms of cruel, inhuman or degrading

12   treatment or punishment that do not amount to torture.”

13   Id. § 1208.18(a)(2).     Governmental acquiescence occurs when

14   an official, before the torture occurs, is aware of the

15   torture and thereafter “breach[es] his or her legal

16   responsibility to intervene to prevent such activity.”             Id.

17   § 1208.18(a)(7).     To prevail on a CAT claim, an applicant

18   must “proffer objective evidence that he or she is likely

19   to be tortured in the future.”          Ramsameachire v. Ashcroft,

20   357 F.3d 169, 185 (2d Cir. 2004).

21       We   find   no   error   in   the   agency’s   denial   of   Flores

22   Flores’s CAT claim.      His fear of torture was based on his


                                        3
1    father’s torture in 1990, the theft of his car in 2003, and

2    unknown individuals inquiring about him after his departure

3    from    Mexico.      Flores      Flores      had   the    burden    to   provide

4    objective evidence that he was more likely than not to be

5    tortured, 8 C.F.R. § 1208.16(c)(2), and his speculation that

6    these past events indicated that he would likely be tortured

7    was not sufficient support for a CAT claim, Savchuck v.

8    Mukasey, 518 F.3d 119, 124 (2d Cir. 2008).

9           First,   as   to   his    father’s      torture,     past    torture   of

10   oneself, let alone of a relative, “does not give rise to a

11   presumption of future torture.               Rather, it serves as evidence

12   of the possibility of future torture.”                       Suzhen Meng v.

13   Holder, 770 F.3d 1071, 1076 (2d Cir. 2014).                       Flores Flores

14   remained in Mexico unharmed for 15 years after his father’s

15   torture until his departure in 2005, undermining any claim

16   that he would face torture based on his father’s treatment.

17   Cf. Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

18   (holding    that     where      family       members     remain    unharmed   in

19   petitioner’s native country, objective fear of future harm is

20   undermined).

21          Second, Flores Flores alleged a fear of torture in Mexico

22   based on his experience of being followed after the 2003 theft


                                              4
1    of his car and his claim that unidentified people inquired

2    about his whereabouts after he left Mexico.              But he did not

3    submit    “particularized     evidence”     that    these     unidentified

4    people would torture him or that they were affiliated with a

5    cartel or the Mexican authorities.             Mu Xiang Lin v. U.S.

6    Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005) (upholding

7    denial    of      CAT   relief   where      petitioner        offered     no

8    “particularized evidence” that she would be tortured in her

9    country of removal).         His speculation that criminal gangs

10   would seek to harm him because he knew about the body found

11   in the car, that the police may have been responsible for

12   killing the person found in the car, and that the dead person

13   may have been important or involved in organized crime was

14   not sufficient to meet his burden of proof.                 See Jian Xing

15   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (reasoning

16   that,    absent    “solid   support”   in   the     record,    a   fear   of

17   persecution is “speculative at best”).             And his aunt’s letter

18   did not identify the individuals who asked about him, stating

19   only that “some of his friends here tell me that strangers

20   ask for him and if they know Carlos and where he lives.”

21   This speculation does not state a CAT claim as there is no

22   evidence that anyone intends to torture Flores Flores.                    See


                                        5
1    Savchuck, 518 F.3d at 124 (finding a CAT claim based on a

2    chain of assumptions to be speculative).    Finally, although

3    the country conditions evidence reflects police corruption in

4    Mexico, it does not shed any light on the identities of Flores

5    Flores’s would-be attackers.   See Mu Xiang Lin, 432 F.3d at

6    160.    Accordingly, Flores Flores did not meet his burden to

7    prove that the unknown people he feared were more likely than

8    not to torture him if he returned to Mexico.

9           For the foregoing reasons, the petition for review is

10   DENIED.

11                                FOR THE COURT:
12                                Catherine O’Hagan Wolfe,
13                                Clerk of Court




                                    6